DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 05/08/20 has been considered by the examiner.

Amendment Entered
In response to the amendment filed on May 10th 2022, amended claims 1, 3-8, 10, 12, 13, 18, 19, 22 and 14 have been entered.

Response to Arguments
Applicant's remarks and amendments with respect to the rejections under U.S.C. 101 have been 
fully considered and were persuasive. Therefore, these rejections are withdrawn.
	Applicant’s arguments filed with respect to the prior art rejections raised in the previous office action were fully considered. Applicant argues that the prior art (with specific regards to Ruchti) does not teach and/or suggest the following:
(1) “performing.. a scatter correction on the NIR spectroscopy data to obtain scatter corrected NIR spectra” (remarks, pg. 14); 
(2) “removing... drift from the noise removed NIR glucose data to obtain preprocessed NIR glucose data based on the plurality of reference glucose values” (remarks, pg. 16); 
(3) “selecting an optimal wavelet function from a plurality of wavelet prototype functions, wherein the optimal wavelet function is a wavelet function that exhibits maximum correlation with the plurality of reference glucose values” (remarks, pg. 16); and
(4) “obtaining a global decomposition level based on the optimal wavelet function” (remarks, pg. 17).

Examiner respectfully disagrees that Rhucti does not teach the components of the independent claims “performing.. a scatter correction on the NIR spectroscopy data to obtain scatter corrected NIR spectra,” and “removing... drift from the noise removed NIR glucose data to obtain preprocessed NIR glucose data based on the plurality of reference glucose values”.  Examiner notes that in the first portion regarding scatter corrected spectra, Rhucti teaches performing a scatter correction on the NIR spectra. This normalization of the data is done in order to obtain glucose concentration. Examiner also notes that in regard to removing drift, that although Rhucti does not explicitly teach removing drift, Rhucti acknowledges that excessive drift is detrimental.
 	Furthermore, Examiner has cited new secondary references (necessitated by amendment) that set forth amended limitation “selecting an optimal wavelet function from a plurality of wavelet prototype functions, wherein the optimal wavelet function is a wavelet function that exhibits maximum correlation with the plurality of reference glucose values, and obtaining a global decomposition level based on the optimal wavelet function.” Please see prior art section below for more detail, updated citations (new Nesbitt and Gulati references), and updated obviousness rationale.

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rhuchti (U.S. Patent Number 6788965) and further in view of Nesbitt (U.S. Patent Application Publication 2021/0041355) and Gulati (U.S. Patent Number 9554738).

Rhuchti was applied in the previous office action.

Regarding claims 1 and 13, Rhuchti teaches a method/system for preprocessing near infrared (NIR) spectroscopy data for non- invasive monitoring of blood glucose [fig. 5, element 500; col. 8 lines 53-63], the method performed by a system for preprocessing the NIR spectroscopy data [col. 13: lines 1-42] and comprising: receiving by a sensor of the system [col. 15: lines 66-67; col. 17: lines 1-9], the NIR spectroscopy data from the subject [fig. 5, element 502; col. 10: lines 44-58]; performing by a processor of the system [col. 12: lines 6-9], a scatter correction on the NIR spectroscopy data to obtain scatter corrected NIR spectra [fig. 5, element 504; col. 13: lines 34-48]; removing by a processor of the system [col. 12: lines 6-9], interference from the scatter corrected NIR spectra to obtain glucose spectra [fig. 5, element 504; col. 14: lines 65-67, col. 15 lines 1-8; Examiner notes that Rhucti teaches that analysis performed by a microprocessor in col. 12: lines 6-9; Examiner also notes that once performing a scatter correction, it is inherent that scatter corrected spectra would be optained]; removing by a processor of the system [col. 12: lines 6-9], noise from the glucose spectra by applying a predefined spectral filter to the glucose spectra [col. 13: lines 64-67, col. 14: lines 1-2; col. 25: lines 54-56]; obtaining, by the processor of the system [col. 12: lines 6-9], to obtain noise removed glucose spectra [fig. 5, element 504; col. 13: lines 64-67; col. 14: lines 1-7, 65-67; col. 15: lines 1-8]; obtaining noise removed NIR glucose data as a set of noise removed glucose spectra corresponding to a plurality of reference glucose values [fig. 5 element 505; col. 13: lines 64-67; col. 14: lines 1-7, 65-67; col. 15: lines 1-8]; and obtaining by the processor of the system [col. 12: lines 6-9], a set of global features from the preprocessed NIR glucose data for non- invasive monitoring of blood glucose of the subject [fig. 5, element 505; col. 14: lines 8-22]; wherein the removing of the drift from the noise removed glucose data comprises: 2 selecting an optimal wavelet function from a plurality of wavelet prototype functions [col. 13: lines 57-63], wherein the optimal wavelet function is a wavelet function that exhibits maximum correlation with the plurality of reference glucose values [col. 22: lines 39-43], and obtaining a global decomposition level based on the optimal wavelet function [col. 24: lines 63-67, col. 25: lines 1-6]. 
Although Rhucti does not explicitly teach remove drift, this would be obvious to person having ordinary skill in the art when the invention was filed because Rhucti acknowledges that excessive drift is detrimental [see col.24, lines 62-67; col. 25: lines 1-6]. Accordingly, removing drift that is detrimental would only require routine skill in the art.
However, Rhuchti does not teach transmitting, by a transmitter of the system, an NIR radiation to a subject; 
Nesbitt teaches transmitting, by a transmitter of the system, an NIR radiation to a subject [par. 49-50]; 
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rhuchti, teaches transmitting, by a transmitter of the system, an NIR radiation to a subject in order to conform to various characteristics with respect to light transmission properties in both the infrared and the visible light spectrums, as evidence by Nesbitt [see par. 48-50]. Furthermore, Examiner notes that a transmitter is commonly used for transmitting NIR radiation.
Rhuchti does not teach removing by the processor of the system, drift from the noise removed NIR glucose data based on the plurality of reference glucose values; to obtain preprocessed NIR glucose data.
However, Gulati teaches removing by the processor of the system [col. 138: lines 27-55], drift from the noise removed NIR glucose data based on the plurality of reference glucose values; to obtain preprocessed NIR glucose data [col. 145: lines 66-67; col. 146: lines 1-14 and 25-38; col. 147: lines 55-67; col. 148: lines 1-14].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rhuchti, teaches removing drift from the noise removed NIR glucose data to obtain preprocessed NIR glucose data as taught by Gulati, since the modification would provide the predictable results of assessing absorption energy changes in the NIR band due to analyte presence [see col. 147: lines 55-59]. 
Regarding claims 2 and 14, Rhuchti further teaches a method/system for preprocessing near infrared (NIR) spectroscopy data for non- invasive monitoring of blood glucose [fig. 5, element 500; col. 8 lines 53-63], wherein the NIR spectroscopy data comprises spectra of a plurality of interfering components and the glucose spectra [fig. 5, element 501; col. 13: lines 64-67; col. 14: lines 1-7]. 
Regarding claims 3 and 15, Rhuchti further teaches a method/system for preprocessing near infrared (NIR) spectroscopy data for non- invasive monitoring of blood glucose [fig. 5, element 500; col. 8 lines 53-63], wherein obtaining the set of global features comprises selecting a predefined set of features that exhibit a high correlation with the plurality of reference glucose values [fig. 5, element 505; fig. 7, element 702; col. 13: lines 64-67; col. 14: lines 1-7; col. 16: lines 12-16; col. 18: lines 26-31].
Regarding claims 9 and 21, Rhuchti further teaches a method/system for preprocessing near infrared (NIR) spectroscopy data for non- invasive monitoring of blood glucose [fig. 5, element 500; col. 8 lines 53-63], wherein removing the noise comprises applying a predefined spectral filter to the glucose spectra to obtain the noise removed glucose spectra [col. 13: lines 64-67, col. 14: lines 1-2; col. 25: lines 54-56].

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rhuchti and further in view of Nesbitt, Gulati, and Lanan (U.S. Patent Application Publication 2014/0353503).

Lanan was applied in the previous office action

Rhuchti teaches a method/system for preprocessing near infrared (NIR) spectroscopy data for non- invasive monitoring of blood glucose [fig. 5, element 500; col. 8 lines 53-63] and performing a scatter correction to remove the interference [fig. 5, element 504; col. 14: lines 65-67, col. 15 lines 1-8].
Rhuchti does not teach removing the interference comprises applying Extended Multiplicative Scattering Correction (EMSC) to the scatter corrected NIR spectra to obtain the glucose spectra
	However, Lanan teaches removing the interference comprises applying Extended Multiplicative Scattering Correction (EMSC) to the scatter corrected NIR spectra to obtain the glucose spectra [par. 105].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify Rhuchti so that removing the interference comprises applying Extended Multiplicative Scattering Correction (EMSC) to the scatter corrected NIR spectra to obtain the glucose spectra as taught by Lanan, since the modification would provide the predictable results of normalizing the data. Examiner notes EMSC is a widely used technique in preprocessing in infrared spectroscopy.  

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rhuchti and further in view of Nesbitt, Gulati, and Weston (U.S. Patent Application Publication 2011/0078099).

Weston was applied in the previous office action

Rhuchti teaches a method/system for preprocessing near infrared (NIR) spectroscopy data for non- invasive monitoring of blood glucose [fig. 5, element 500; col. 8 lines 53-63] and performing a scatter correction to remove the interference [fig. 5, element 504; col. 14: lines 65-67, col. 15 lines 1-8].
Rhuchti does not teach performing the scatter correction on the NIR spectroscopy data comprising: subtracting a mean of the NIR spectroscopy data from each component of the NIR spectroscopy data to obtain a zero-mean NIR spectroscopy data; and dividing the zero-mean NIR spectroscopy data with a numerical constant to obtain the scatter corrected NIR spectroscopy data. 
However, Weston teaches performing the scatter correction on the NIR spectroscopy data comprising: subtracting a mean of the NIR spectroscopy data from each component of the NIR spectroscopy data to obtain a zero-mean NIR spectroscopy data; and dividing the zero-mean NIR spectroscopy data with a numerical constant to obtain the scatter corrected NIR spectroscopy data [par. 122].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify Rhuchti by performing the scatter correction on the NIR spectroscopy data comprises: subtracting a mean of the NIR spectroscopy data from each component of the NIR spectroscopy data to obtain a zero-mean NIR spectroscopy data; and dividing the zero-mean NIR spectroscopy data with a numerical constant to obtain the scatter corrected NIR spectroscopy as taught by Weston, since the modification would provide the predictable results of obtaining centered data of standardized variance [see par. 123].. 

Claims 6-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rhuchti further in view of Nesbitt, Gulati, and Burns (U.S. Patent Application Publication 20070162992).

Burns was applied in the previous office action

Regarding claims 6 and 18, Rhuchti teaches a method/system for preprocessing near infrared (NIR) spectroscopy data for non- invasive monitoring of blood glucose [fig. 5, element 500; col. 8 lines 53-63].
Rhuchti does not teach the removing of the drift comprises removing the drift by applying Discrete Wavelet Transform (DWT) to the noise removed NIR glucose data.
However, Burns teaches the removing of the drift comprises removing the drift by applying Discrete Wavelet Transform (DWT) to the noise removed NIR glucose data [par. 116].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify Rhuchti so that the removing of the drift comprises removing the drift by applying Discrete Wavelet Transform (DWT) to the noise removed NIR glucose data as taught by Burns, since the modification would provide the predictable results of maximizing the simplicity and speed of calculations [see par. 116] . 
Regarding claims 7 and 19, Rhuchti teaches a method/system for preprocessing near infrared (NIR) spectroscopy data for non- invasive monitoring of blood glucose [fig. 5, element 500; col. 8 lines 53-63].
Rhuchti does not teach removing the drift from the noise removed glucose data using DWT and determining the drift present in the noise removed NIR glucose data as a DWT approximation at the global decomposition level; determining the drift present in the noise removed NIR glucose data as a DWT approximation at the global decomposition level and removing the drift from the noise removed NIR glucose data to obtain the preprocessed NIR glucose data.
However, Burns teaches removing the drift from the noise removed glucose data using DWT and determining the drift present in the noise removed NIR glucose data as a DWT approximation at the global decomposition level [par. 116]; determining the drift present in the noise removed NIR glucose data as a DWT approximation at the global decomposition level and removing the drift from the noise removed NIR glucose data to obtain the preprocessed NIR glucose data [par. 116].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify Rhuchti by removing the drift from the noise removed glucose data using DWT and determining the drift present in the noise removed NIR glucose data as a DWT approximation at the global decomposition level; determining the drift present in the noise removed NIR glucose data as a DWT approximation at the global decomposition level and removing the drift from the noise removed NIR glucose data to obtain the preprocessed NIR glucose data as taught by Burns, since the modification would provide the predictable results of maximizing the simplicity and speed of calculations [see par. 116].. 
Regarding claims 8 and 20, Rhuchti teaches a method/system for preprocessing near infrared (NIR) spectroscopy data for non- invasive monitoring of blood glucose [fig. 5, element 500; col. 8 lines 53-63] obtaining the global decomposition level comprises: obtaining a plurality of subject-specific decomposition levels as a level at which the correlation between the drift approximation and linear approximation of the drift approximation exceeds a pre-defined threshold [fig. 7, element 702; col. 16: lines 12-16; col. 18: lines 26-31] and obtaining the global decomposition level as an average of all subject-specific decomposition levels [col. 13: lines 57-63].
Rhuchti does not teach obtaining a plurality of subject-specific decomposition levels as a level at which the correlation between the DWT approximation and linear approximation of the DWT approximation exceeds a pre-defined threshold [par. 116-117].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify Rhuchti by obtaining a plurality of subject-specific decomposition levels as a level at which the correlation between the DWT approximation and linear approximation of the DWT approximation exceeds a pre-defined threshold as taught by Burns, since the modification would provide the predictable results of  simplifying the data [see par. 116-123]. 

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rhuchti and further in view of Nesbitt, Gulati, and Cao (CN 105277506).

Cao was applied in the previous office action
Regarding claims 10 and 22, Rhuchti teaches a method/system for preprocessing near infrared (NIR) spectroscopy data for non- invasive monitoring of blood glucose [fig. 5, element 500; col. 8 lines 53-63], wherein removing the noise comprises applying a predefined spectral filter to the glucose spectra to obtain the noise removed glucose spectra [col. 13: lines 64-67, col. 14: lines 1-2; col. 25: lines 54-56]. 
Rhuchti does not teach that the predefined spectral filter is a Norris-Williams filter.
However, Cao teaches that the predefined spectral filter is a Norris-Williams filter [par. 23].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify Rhuchti so that the predefined spectral filter is a Norris-Williams filter as taught by Cao, since the modification would provide the predictable results of better calculating derivatives with different gap sizes of the glucose measurements.

Claims 11-12 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rhuchti and further in view of Nesbitt, Gulati, Cao, and Hopkins "Revisiting the Norris derivative quotient math in regression," NIR news, vol. 27, no.7, Oct. 2016.

Hopkins was applied in the previous office action.

Regarding claims 11 and 23, Rhuchti teaches a method/system for preprocessing near infrared (NIR) spectroscopy data for non- invasive monitoring of blood glucose [fig. 5, element 500; col. 8 lines 53-63], wherein removing the noise comprises applying a predefined spectral filter to the glucose spectra to obtain the noise removed glucose spectra [col. 13: lines 64-67, col. 14: lines 1-2; col. 25: lines 54-56] and updating a plurality of parameters of the filter based on the set of global features.
Rhuchti does not teach updating a plurality of parameters of the Norris-Williams filter based on the set of global features, the plurality of parameters including a gap of the Norris-Williams filter and a window size of the Norris-Williams filter.
However, Hopkins teaches updating a plurality of parameters of the Norris-Williams filter based on the set of global features, the plurality of parameters including a gap of the Norris-Williams filter and a window size of the Norris-Williams filter (pgs. 23-25).
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify Rhuchti by updating a plurality of parameters of the Norris-Williams filter based on the set of global features, the plurality of parameters including a gap of the Norris-Williams filter and a window size of the Norris-Williams filter as taught by Hopkins, since the modification would provide the predictable results of better calculating derivatives with different gap sizes of the glucose measurements. 
Regarding claims 12 and 24, Rhuchti teaches a method/system for preprocessing near infrared (NIR) spectroscopy data for non- invasive monitoring of blood glucose [fig. 5, element 500; col. 8 lines 53-63], obtaining an optimal value of the filter from a predefined value set such that the optimal value provides highest correlation between the set of global features and the plurality of reference glucose values [fig. 7, element 702; col. 13: lines 57-63, col. 16: lines 12-16; col. 18: lines 26-31]. 
However, Rhuchti does not teach obtaining an optimal value of the gap of the Norris-Williams filter from a predefined gap-set such that the optimal value of the gap provides highest correlation between the set of global features and the plurality of reference glucose values; and obtaining an optimal value of the window size of the Norris-Williams filter from a predefined window-size-set such that the optimal value of the window size provides highest correlation between the set of global features and the plurality of reference glucose values.
 Hopkins further teaches obtaining an optimal value of the gap of the Norris-Williams filter from a predefined gap-set such that the optimal value of the gap provides highest correlation between the set of global features and the plurality of reference glucose values; and obtaining an optimal value of the window size of the Norris-Williams filter from a predefined window-size-set such that the optimal value of the window size provides highest correlation between the set of global features and the plurality of reference glucose values (pgs. 23-25). 
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify Rhuchti by obtaining an optimal value of the gap of the Norris-Williams filter from a predefined gap-set such that the optimal value of the gap provides highest correlation between the set of global features and the plurality of reference glucose values; and obtaining an optimal value of the window size of the Norris-Williams filter from a predefined window-size-set such that the optimal value of the window size provides highest correlation between the set of global features and the plurality of reference glucose values, as taught by Hopkins, since the modification would provide the predictable results of better calculating derivatives with different gap sizes of the glucose measurements. 




Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PUYA AGAHI/Primary Examiner, Art Unit 3791